DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement made of amendment filed 1/21/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 14-16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 2020/0348585 A1) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, 
Regarding claim 1, Hsieh teaches a wavelength conversion module (100, figure 1) comprising a substrate (110, figure 2C), a wavelength conversion layer (131, 132, figure 2C), a first reflective layer (121, figure 2C) and a second reflective layer (122, figure 2C), wherein:
The substrate comprises a first region (R121, figure 2C) and a second region (R122, figure 2C),
The wavelength conversion layer is disposed on the substrate (see 130, figure 2C),
The first reflective layer is disposed on the first region of the substrate (121 and 122 combined in R121, figure 2C) and the first reflective layer is located between the first region of the substrate and the wavelength conversion layer (see figure 2C), and
The second reflective layer is disposed on the second region of the substrate (see 122, R122, figure 2C), and the second reflective layer is located between the second region of the substrate and the wavelength conversion layer, and wherein
A distance from a top surface of the second reflective layer to the substrate is shorter than a distance from a top surface of the first reflective layer to the substrate (D122 vs D121, figure 2C).
Regarding claim 2, Hsieh teaches the second reflective layer is further disposed on the first region of the substrate (see 122 which is disposed on both regions, figure 2C) and the second reflective layer is further located between the first region of the substrate and the first reflective layer (see 121 and 122 in R121, figure 2C).
Regarding claim 3, Hsieh teaches the thickness of the second reflective layer is less than a thickness of the first reflective layer (paragraph 0056).
Regarding claim 5, Hsieh teaches the wavelength conversion layer comprises a first wavelength conversion material (131, figure 2C) and a second wavelength conversion material (132, figure 2C), the 
Regarding claim 6, Hsieh teaches the first wavelength conversion material is different from the second wavelength conversion material (paragraph 0043).
Regarding claim 7, Hsieh teaches the first wavelength conversion material is the same as the second wavelength conversion material (paragraph 0043).
Regarding claim 8, Hsieh teaches the first reflective layer is a diffuse reflective layer, and the second reflective layer is a specular reflection layer (paragraph 0038).
Regarding claim 14, Hsieh teaches a projection device comprising an illumination system (200, figure 1), a light valve (310, figure 1) and a projection lens (320, figure 1), wherein:
The illumination system is configured to provide an illumination beam and comprises an excitation source (210, figure 1), a wavelength conversion module (100, figure 1) and a filter module (230, figure 1) wherein:
The excitation light source emits an excitation beam (50, figure 1),
The wavelength conversion module is located on a transmission path of the excitation beam, and configured to convert the excitation beam into at least one converted beam (60, figure 1), and the wavelength conversion module comprises a substrate (110, figure 2C), a wavelength conversion layer (131, 132, figure 2C), a first reflective layer (121, figure 2C) and a second reflective layer (122, figure 2C), wherein:
The substrate comprises a first region (R121, figure 2C) and a second region (R122, figure 2C),
The wavelength conversion layer is disposed on the substrate (see 130, figure 2C),

The second reflective layer is disposed on the second region of the substrate (see 122, R122, figure 2C), and the second reflective layer is located between the second region of the substrate and the wavelength conversion layer, and wherein
A distance from a top surface of the second reflective layer to the substrate is shorter than a distance from a top surface of the first reflective layer to the substrate (D122 vs D121, figure 2C), and
The filter module is located on a transmission path of the excitation beam and the at least one converted beam (see 50, 60, figure 1 incident to 230), and the illumination beam comprises the excitation beam and the at least one converted beam,
The light valve is located on a transmission path of the illumination beam and configured to convert the illumination beam into an image beam (70, 80, figure 1), and
The projection lens is located on a transmission path of the image beam and configured to project the image beam (80, figure 1).
Regarding claim 15, Hsieh teaches the second reflective layer is further disposed on the first region of the substrate (see 122 which is disposed on both regions, figure 2C) and the second reflective layer is further located between the first region of the substrate and the first reflective layer (see 121 and 122 in R121, figure 2C).
Regarding claim 16, Hsieh teaches the thickness of the second reflective layer is less than a thickness of the first reflective layer (paragraph 0056).
Regarding claim 18, Hsieh teaches the wavelength conversion layer comprises a first wavelength conversion material (131, figure 2C) and a second wavelength conversion material (132, figure 2C), the first wavelength conversion material is correspondingly disposed on the first region of the substrate, and 
Regarding claim 19, Hsieh teaches the first wavelength conversion material is different from the second wavelength conversion material (paragraph 0043).
Regarding claim 20, Hsieh teaches the first wavelength conversion material is the same as the second wavelength conversion material (paragraph 0043).
Regarding claim 21, Hsieh teaches the first reflective layer is a diffuse reflective layer, and the second reflective layer is a specular reflection layer (paragraph 0038).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 5 and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 6 and 8 of copending Application No. 16/862511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, Claim 1 of 16/862511 teaches the claimed invention in addition to being more specific, this could lead to harassment by multiple assignees.
Claim 2 corresponds to claim 5 of US 16/862511.
Claim 5 corresponds to claim 8 of US 16/862511.
Claim 8 corresponds to claim 6 of US 16/862511.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 4, 9-13, 17 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 17, prior art does not teach the reflection spectrum of the first and second reflection layers is different.
Regarding claim 9 and 22, prior art does not teach the first and second reflective layers are both specular reflective layers.
Regarding claim 10 and 23, prior art does not teach that the substrate has a groove configured to accommodate the first reflective layer.
Regarding claim 11 and 24, prior art does not teach the width of the wavelength conversion layer across the first region is greater than a width of the first reflective layer, and within the first region, the wavelength conversion layer completely covers the first reflective layer.
Regarding claim 12 and 25, prior art does not teach the wavelength conversion layer further comprises a third wavelength conversion material, the substrate further comprising a third region, and the third wavelength conversion material is disposed on the third region of the substrate.
Claims 13 and 26-27 contain allowable subject matter at least inasmuch as they depend from claims 12 and 25 respectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 12, 14, 18-19 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	4/21/2021